Citation Nr: 1760103	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  09-27 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for right knee degenerative arthritis.

2. Entitlement to an initial rating in excess of 10 percent for right knee posterior cruciate ligament and collateral ligament laxity.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972 and March 1973 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

This matter was remanded in March 2016 for a new VA examination and opinion that specifically addresses at what point during range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  The Veteran did not appear for a VA examination scheduled in March 2017 because he reported getting lost on his way to the VA medical center. See March 2017 Report of General Information.  The Board finds that good cause has been shown for failing to appear for the VA examination. See 38 C.F.R. § 3.655 (2017).  On remand, the Veteran should be afforded an opportunity to undergo another VA examination. 

The issue of TDIU is inextricably intertwined with the issues of increased ratings for the Veteran's right knee disabilities, and it would be premature to decide the former issue before there has been a final adjudication of the latter. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As the increased rating claims for the two right knee conditions are still pending, the claim for TDIU must be remanded.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records, to include any records from the Battle Creek VA Medical Center from October 2017 to the present, and associate them with the claims file or virtual record.

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disabilities.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion. 

The examiner should report all signs and symptoms necessary for evaluation of the Veteran's right knee disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees for the Veteran's right knee.  Range of motion test results should be provided for active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the examination report.

The examiner should further indicate whether there is any: ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; the symptomatic removal of semilunar cartilage; or, malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

The examiner must also express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  To the extent possible, this determination should be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated.  If any claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




